Case 1:20-cv-22044-JEM Document 42 Entered on FLSD Docket 08/07/2020 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                                               for the
                                 Southern District of Florida

  GOVERNMENT EMPLOYEES INSURANCE
  Company et al.
       Plaintiff
  vs.                                                      CASE NO. 1:20-CV-22044 JEM
  Jose Estevez et al.
        Defendant                          /

                             SUGGESTION OF BANKRUPTCY


  COMES NOW, the Defendant, Jose Estevez by and through his undersigned counsel
  files this suggestion of bankruptcy and states:




        1. Jose Estevez filed a Petition for relief under Chapter 13, Title 11, United
            States Code, in the US Bankruptcy Code, in the United States Bankruptcy
            Court for the Southern District of Florida, Miami Division, which bears the
            case number 20-16265-AJC           This debt was specifically listed as a secured
            debt under Schedule F of the US Bankruptcy Petition.
        2. Relief was ordered June 9, 2020.
        3. Notice to the Plaintiff was mailed out upon receipt of service in the above
            referenced case.
        4. The right to a discharge has not been determined by the Bankruptcy Court
            nor has a discharge been denied or waived.
        5. This action is founded on a claim for which a discharge would be a release or
            that seeks to impose a charge on property of the estate.
Case 1:20-cv-22044-JEM Document 42 Entered on FLSD Docket 08/07/2020 Page 2 of 2




  WHEREFORE, the Defendant’s suggest that this action has been stayed by the
  operation of 11 U.S.C § 362.


                                         /s/ Teresa M. Alvarez, Esq.
                                                FBN 973677
                                         Attorney for Debtor in Bankruptcy
                                         TERESA MARIA ALVAREZ, P.A.
                                         2525 Ponce de León Boulevard
                                         Suite 300
                                         Coral Gables, Florida 33134
                                         TEL 305-667-3040
                                         assistant@teresaalvarezpa.com


                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via e
  portal to Lindsey Ryan Trowell, Esq, Lead Attorney Smith Gambrell Russell via ecf
  ltrowell@sgrlaw.com.; John Patrick Marin, Esq. Smith Gambrell Russell via ecf
  jmarino@sgrlaw.com; Kristen Wenger Bracken, Esq. Lead Attorney Smith Gambrell
  Russell via ecf ; kbracken@sgrlaw.com and Yonatan Bernstein, Esq. PRO HAC VICE
  , Rivkin Radler via ecf yonatan.bernstein@rivkin.com on this 28th day of July, 2020.


                                                    /s/ Teresa Alvarez, Esq.
